DETAILED ACTION

AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

General Remarks
This communication is considered fully responsive to Applicant’s application filed 03/16/2021.
Claims:
Claims 1-20 are pending.
Claims 1, 10 and 20 are independent.
Claims 1, 8, 10, 11, 18 and 20 are amended.
IDS:
Previous IDS:
IDS filed 06/18/2020 has been considered.
Priority/Continuity Data:
This application is a CIP of Non-Provisional Application 16/689,819 (Patent #10,880,256) filed 11/20/2019.
Non-Provisional Application 16/689,819 (Patent #10,880,256) is a Continuation of Non-Provisional Application 15/265,972 (Patent #10,523,623) filed 09/15/2016.
Non-Provisional Application 15/265,972 (Patent #10,523,623) is a Continuation of Non-Provisional Application 13/221,893 (Patent #9,536,268) filed 08/31/2011.
Non-Provisional Application 13/221,893 (Patent #9,536,268) is a Continuation of Provisional Application 61/511,983 filed 07/26/2011.
Previous Office Action:
The rejection under 35 USC 112 has been withdrawn due to Applicant’s amendment.


Response to Arguments
Applicant’s arguments, see Applicant's arguments, filed 03/16/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive to overcome the prior rejection.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2010/0114788 A1 to White et al. (“White”), U.S. Patent No. 8,751,306 B2 to Burger et al. (“Burger”) and U.S. Patent No. 7,711,616 B2 to Knapp (“Knapp”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0114788 A1 to White et al. (“White”) in view of U.S. Patent No. 8,751,306 B2 to Burger et al. (“Burger”).
As to claim 1, White discloses:
a non-transitory computer program embodied on at least one computer-readable storage medium having encoded thereon instructions for performing a method of sharing video content, comprising the steps of: 
storing the video content sharing network, and enabling access thereto, on at least one computerized digital data processing system (Fig. 1, Content Data Store, 24; Network application hosting site, 20; ¶0021 – White teaches a network application hosting site and the network application may be configure of content display to other users and for content distribution. ¶0023 – White teaches that content data store that stores video content),
 enabling digital social networking between the plurality of users, using a respective plurality of computerized digital data processing systems, within the video content sharing network, apart from the at least one first digital social network, by enabling shared video content within the video content sharing network between the plurality of users (Fig. 1, Content Data Store, 24; Network application hosting site, 20; ¶0021 – White teaches a network application hosting site and the network application may be configure of content display to other users and for content distribution. ¶0023 – White teaches that content data store that stores video content) , and 
Burger discloses what White does not expressly disclose
Burger discloses:
obtaining knowing consent, from a plurality of users of at least one first digital social network, to participation in an operational computer-based video content sharing network (Fig. 1, col. 1 ll. 30-50, col. 2 ll. 40-54 – Burger teaches use of identity verification for the virtual identity record and teaches use of a portal that a user may log into (i.e., knowing consent). ), 
automatically obtaining, by computerized data mining logic implemented by a processor, information from the at least one first digital social network for the plurality of users of the at least one first digital social network, including inferring, for each one of the plurality of users, link information between the one of the plurality of users of the at least one first digital social network and other individuals in the at least one first digital social network including inferring link information between the one of the plurality of users and individuals not directly connected to the one of the plurality of users (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)), 
wherein the automatically obtained and inferred link information corresponds to individual views, for each of the plurality of users, of an overall graph structure of at least a neighborhood of the at least one first digital social network, the graph structure having nodes representing individuals in the at least one first digital social network and links representing connections between the individuals (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)), 
the video content sharing network using the automatically obtained and inferred link information to enable links to be formed between ones of the plurality of users and ones of the other individuals including the individuals not directly connected to the respective ones of the plurality of users (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)).
White and Burger are analogous arts because they are from the same field of endeavor with respect to social networking.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate social graph, social inferences and social connections as discussed in Burger with cross social networking as discussed in White by adding the functionality of Burger to the system/method of White in order to determine or infer if a user(s) has relationships and find communication paths between users who are not otherwise connected which would enhance the system of White by consolidate and determining connections not otherwise realized (Burger, col. 5 ll. 22-30).

As to claim 2, White and Burger discloses:
computer program of claim 1, and
Burger discloses:
wherein the video content sharing network corresponds to a graph having nodes representing the plurality of users and the other individuals, and having links between the nodes representing social relationships, and wherein the links between the ones of the plurality of users and the ones of the other individuals are formed within the video content sharing network (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)). 
As to claim 3, White and Burger discloses:
computer program of claim 2,
Burger discloses:
wherein the links formed within the video content sharing network are formed apart from the information obtained from the at least one first digital social network with which the video content sharing network is linked, the links being formed between nodes of the graph of video content sharing network that represent ones of the users for whom content sharing is enabled within the video content sharing network with other ones of the users, such that the graph has a structure that changes state when the links are formed  (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)).  Making of connections would change the social graph of the user.). 
The suggestion/motivation and obviousness rejection as the same as in claim 1.

As to claim 4, White and Burger discloses:
computer program of claim 1, and
White discloses:
wherein the step of enabling digital social networking between the plurality of users further comprises 
enabling sending and receiving of text messages within the video content sharing network from one of the plurality of users of to at least another of the plurality of users (Fig. 1, ¶0021 – White teaches use of chat and instant messaging between users.). 

As to claim 5, White and Burger discloses:
computer program of claim 4, and
White discloses:
wherein the step of enabling shared video content within the video content sharing network between the plurality of users comprises enabling sending and receiving of messages having stored video content (Fig. 1, ¶0021 – White teaches use of a network application used for content distribution (i.e., video), music launchcast, iTunes, podcasts and that can display available content and transmit content to users.).

As to claim 10, White discloses:
a non-transitory computer program embodied on at least one computer-readable storage medium having encoded thereon instructions for performing a method of sharing video content, comprising the steps of: 
storing the video content sharing network, and enabling access thereto, on at leas	t one computerized digital data processing system (Fig. 1, Content Data Store, 24; Network application hosting site, 20; ¶0021 – White teaches a network application hosting site and the network application may be configure of content display to other users and for content distribution. ¶0023 – White teaches that content data store that stores video content), 
enabling digital social networking between the plurality of users and the consenting other individuals, using a respective plurality of computerized digital data processing systems, within the video content sharing network, apart from the at least one first digital social network, by enabling shared video content within the video content sharing network between the plurality of users and the consenting other individuals (Fig. 1, Content Data Store, 24; Network application hosting site, 20; ¶0021 – White teaches a network application hosting site and the network application may be configure of content display to other users and for content distribution. ¶0023 – White teaches that content data store that stores video content).
Burger discloses what White does not expressly disclose
Burger discloses:
obtaining knowing consent, from a plurality of users of at least one first digital social network, to participation in an operational computer-based video content sharing network (Fig. 1, col. 1 ll. 30-50, col. 2 ll. 40-54 – Burger teaches use of identity verification for the virtual identity record and teaches use of a portal that a user may log into (i.e., knowing consent). ),
automatically obtaining, by computerized data mining logic implemented by a processor, information from the at least one first digital social network for the plurality of users of the at least one first digital social network, including inferring, for each one of the plurality of users, link information between the one of the plurality of users of the at least one first digital social network and other individuals in the at least one first digital social network including inferring link information between the one of the plurality of users and individuals not directly connected to the one of the plurality of users (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked))
wherein the automatically obtained and inferred link information corresponds to individual views, for each of the plurality of users, of an overall graph structure of at least a neighborhood of the at least one first digital social network, the graph structure having nodes representing individuals in the at least one first digital social network and links representing connections between the individuals (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)), 
obtaining knowing consent, from at least some of the other individuals in the at least one first digital social network with whom respective ones of the plurality of users are associated by the automatically obtained and inferred link information, to digital communication in the video content sharing network with the respective ones of the plurality of users, the consenting other individuals including individuals not directly connected to the respective ones of the plurality of users in the first digital social network (Fig. 1, col. 1 ll. 30-50, col. 2 ll. 40-54 – Burger teaches use of identity verification for the virtual identity record and teaches use of a portal that a user may log into (i.e., knowing consent). Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)), and 
The suggestion/motivation and obviousness rejection as the same as in claim 1.

As to claim 11, White and Burger discloses:
computer program of claim 10,
Burger discloses what White does not expressly disclose
Burger discloses:
wherein the video content sharing network uses the automatically obtained and inferred link information to enable links to be formed between ones of the plurality of users and ones of the other individuals including individuals not directly connected to the respective ones of the plurality of users (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)). 
The suggestion/motivation and obviousness rejection as the same as in claim 1.

As to claim 12, White and Burger discloses:
computer program of claim 11,
Burger discloses:
wherein the links between the ones of the plurality of users and the ones of the other individuals are formed within the video content sharing network (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)). 
The suggestion/motivation and obviousness rejection as the same as in claim 1.

As to claim 13, White and Burger discloses:
computer program of claim 10,
Burger discloses:
wherein the video content sharing network corresponds to a graph having nodes representing the plurality of users and the other individuals, and having links between the nodes representing social relationships(Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked))., the method further comprising 
enabling links within the video content sharing network to be formed apart from the information obtained from the at least one first digital social network with which the video content sharing network is linked, the links being formed between nodes of the graph of video content sharing network that represent ones of the users for whom content sharing is enabled within the video content sharing network with other ones of the users, such that the graph has a structure that changes state when the links are formed (Fig. 1, Social Graph, 92; Fig. 4, Social Supergraph; col. 4 ll. 47-63 – Burger teaches that information from other social networks (Fig. 1, 90) (FDSN) may be stored in the sugergraph (Fig. 1, 92).  Further, Burger teaches the inference engine may be configured to determine that a user has relationships with other users (i.e., not directly linked); col. 5 ll. 8-38 – Burger teaches connecting users who would not otherwise be connected (i.e., not directly linked)). 
The suggestion/motivation and obviousness rejection as the same as in claim 1.

As to claim 14, White and Burger discloses:
computer program of claim 10, and
White discloses:
wherein the step of enabling digital social networking between the plurality of users further comprises 
enabling sending and receiving of text messages within the video content sharing network from one of the plurality of users of to at least another of the plurality of users (Fig. 1, ¶0021 – White teaches use of chat and instant messaging between users.).
The suggestion/motivation and obviousness rejection as the same as in claim 1.

As to claim 15, White and Burger discloses:
computer program of claim 14, and
White discloses:
wherein the step of enabling shared video content within the video content sharing network between the plurality of users comprises enabling sending and receiving of messages having stored video content (Fig. 1, ¶0021 – White teaches use of a network application used for content distribution (i.e., video), music launchcast, iTunes, podcasts and that can display available content and transmit content to users.). 
The suggestion/motivation and obviousness rejection as the same as in claim 1.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0114788 A1 to White et al. (“White”) in view of U.S. Patent No. 8,751,306 B2 to Burger et al. (“Burger”) in further view of U.S. Patent Application Publication No. 2012/0226749 A1 to Dale et al. (“Dale”).
As to claim 6, White and Burger discloses:
computer program of claim 1,
Dale discloses what White and Burger do not expressly disclose.
Dale discloses:
wherein the step of enabling digital social networking between the plurality of users further comprises 
enabling ones of the plurality of users to view of profile information of other ones of the plurality of users within the video content sharing network (¶0052 – Dale teaches that SN site (1120) is able to view profiles of other users.). 
White, Burger and Dale are analogous arts because they are from the same field of endeavor with respect to social networking.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate viewing profiles within a social network was discussed in Dale with social graph, social inferences and social connections as discussed in Burger with cross social networking as discussed in White by adding the functionality of Dale to the system/method of White and Burger in order to create a mechanism for aggregating social networking information form multiple users and making it available to a social networking application and distributed across multiple systems (¶0026, Dale).

As to claim 7, White and Burger discloses:
computer program of claim 1,
Dale discloses what White and Burger do not expressly disclose.
Dale discloses:
wherein the step of enabling digital social networking between the plurality of users further comprises 
enabling ones of the plurality of users to view of contact information of other ones of the plurality of users within the video content sharing network (¶0052 – Dale teaches that SN site (1120) is able to view profiles of other users.  ¶0050 – Dale teaches that profile information includes contact information.  This denotes that a user is able to view contact information in another user profiles.). 
The suggestion/motivation and obviousness rejection as the same as in claim 3.

As to claim 8, White and Burger discloses:
computer program of claim 1,
Dale discloses what White and Burger do not expressly disclose.
Dale discloses:
wherein there are a plurality of first digital social networks, and the step of automatically obtaining information from the at least one first digital social network for the plurality of users of the at least one first digital social network comprises automatically obtaining information from the plurality of digital social networks (Fig. 1, Social Networking Services A-C (1010, 1020, 1030); Fig. 10, ¶0029 – Dale teaches storing connection list information of users from other SN sites to social networking service D (1120); Because this is happening to multiple users, there is nothing to suggest that each user is connected or friends with another user.). 
The suggestion/motivation and obviousness rejection as the same as in claim 3.

As to claim 16, White and Burger discloses:
computer program of claim 10,
Dale discloses what White and Burger do not expressly disclose.
Dale discloses:
wherein the step of enabling digital social networking between the plurality of users further comprises 
enabling ones of the plurality of users to view of profile information of other ones of the plurality of users within the video content sharing network (¶0052 – Dale teaches that SN site (1120) is able to view profiles of other users.). 
The suggestion/motivation and obviousness rejection as the same as in claim 3.

As to claim 17, White and Burger discloses:
computer program of claim 10,
Dale discloses what White and Burger do not expressly disclose.
Dale discloses:
wherein the step of enabling digital social networking between the plurality of users further comprises 
enabling ones of the plurality of users to view of contact information of other ones of the plurality of users within the video content sharing network (¶0052 – Dale teaches that SN site (1120) is able to view profiles of other users.  ¶0050 – Dale teaches that profile information includes contact information.  This denotes that a user is able to view contact information in another user profiles.). 
The suggestion/motivation and obviousness rejection as the same as in claim 3.

As to claim 18, White and Burger discloses:
computer program of claim 10,
Dale discloses what White and Burger do not expressly disclose.
Dale discloses:
wherein there are a plurality of first digital social network (Fig. 1, Social Networking Services A-C (1010, 1020, 1030)), and 
the step of automatically obtaining information from the at least one first digital social network for the plurality of users of the at least one first digital social network comprises 
automatically obtaining information from the plurality of first digital social networks (Fig. 1, Social Networking Services A-C (1010, 1020, 1030); Fig. 10, ¶0029 – Dale teaches storing connection list information of users from other SN sites to social networking service D (1120); Because this is happening to multiple users, there is nothing to suggest that each user is connected or friends with another user.). 
The suggestion/motivation and obviousness rejection as the same as in claim 3.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0114788 A1 to White et al. (“White”) in view of U.S. Patent No. 8,751,306 B2 to Burger et al. (“Burger”) in further view of U.S. Patent Application Publication No. 2013/0091204 A1 to Loh et al. (“Loh”).
As to claim 9, White and Burger discloses:
computer program of claim 1, 
Loh discloses what White and Burger does not expressly disclose.
Loh discloses:
wherein the method further comprises at least one of the plurality of users to set a level of inference for the information to be obtained automatically from the at least one first digital social network (Fig. 1, ¶0099, ¶0276, ¶0286 – Loh teaches that a user can limit or filter content for social networking sites based on keywords and these filter rules can be automatically applied). 
White, Burger and Loh are analogous arts because they are from the same field of endeavor with respect to social networking.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate content publish filtering as discussed in Loh with cross social netorking as discussed in Dale by adding the functionality of Loh to the system/method of Dale in order to allow users to decide what they do and do not want published and give control to the user (Loh, ¶0286).
	
As to claim 19, White and Burger discloses:
computer program of claim 10, 
Loh discloses what White and Burger does not expressly disclose.
Loh discloses:
wherein the method further comprises 
at least one of the plurality of users to set a level of inference for the information to be obtained automatically from the at least one first digital social network (Fig. 1, ¶0099, ¶0276, ¶0286 – Loh teaches that a user can limit or filter content for social networking sites based on keywords and these filter rules can be automatically applied). 
The suggestion/motivation and obviousness rejection are the same as in claim 9.

Claim 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0114788 Al to White et al. (“White”) in view of U.S. Patent Application Publication No. 2010/0199328 Al to Heins et al. (“Heins”) in further view of U.S. Patent Application Publication No. 2011/0270923 Al to Jones et al. (“Jones”) and further view U.S. Patent No. 7,711,616 B2 to Knapp (“Knapp”).
As to claim 20, White discloses:
a non-transitory computer program embodied on at least one computer-readable storage medium having encoded thereon instructions for performing a method of operating a computer-based video content sharing network spanning a plurality of digital social networks, comprising the steps of: 
automatically obtaining, through computerized data mining logic implemented by at least one processor, online game state information of a computer-based online game from the plurality of digital social networks through a plurality of respective application communication channels spanned by the video content sharing network and across which the video content sharing network operates and is played simultaneously by players obtained from multiple social networks  (Fig. 3, Fig. 5a, Fig. 5b; ¶0013, ¶0048- White discusses creating an application that executes across multiple social networks. White also discusses that actions by other users of the application can be displayed for a user to see.), 
receiving, through at least one computerized interface, input from at least one user of the video content sharing network in response to the state information obtained from the plurality of digital social networks, the user of the video content sharing network being a user of one of the plurality of digital social networks and the input being received through a respective one of the application communication channels across which the video content sharing network operates (¶0048- White discusses that a user is able to comment and interact with groups via the application.), 
in response to the input from the user of the video content sharing network, causing the video content sharing network to be executed upon the input from the user by peer-to-peer shared and concurrent execution of code of the online game on processing units of a plurality of computerized digital data processing systems hosting the plurality of digital social networks or clients of the plurality of digital social networks (Fig. 3, ¶0037-¶0039, ¶0045 - White shows and teaches a system that is distributed across multiple devices and social networks (e.g., various elements maybe distributed physically (f0045)). Further, White teaches After completion of development, the executable file and/or set of files embodying cross-network social networking application may then be deployed to one or more social networks supported by social networking application and social networking application may execute on a client node(s) as an embedded application in a social network webpage; Examiner Note: White teaches use of a distributed system.  The P2P concept is shown in Heins (see below)), by computing a change in state of the computer-based online game itself and producing other state information specifying the change in state of the computer-based online game itself (¶0048 - Any comments or interacts performed by the user would be able to be seen by others users using the application and are friends. Comments and interactions would constitute a change in state information.), and causing the other state information to be provided to the plurality of digital social networks through the respective application communication channels, by a computerized interface, which the digital social networks cause to be communicated to users of the digital social networks who are players of the online game played across the plurality of digital social networks simultaneously  (¶0048- White teaches that user can view all information related to all users of the social networking application. This denotes that any remarks (i.e., state information) would be able to be seen by other users.)., and 
Heins discloses what White does not expressly disclose.
Heins discloses
in response to the input from the user of the video content sharing network, causing the video content sharing network to be executed upon the input from the user by peer-to-peer shared and concurrent execution of code of the online game on processing units of a plurality of computerized digital data processing systems hosting the plurality of digital social networks or clients of the plurality of digital social networks (Fig. 3, ¶0002, ¶0017, ¶0029, ¶0037, ¶0060, ¶0147-¶0149, ¶0159 - Heins teaches users playing games from their devices and having entire meta-level knowledge of the peer group during real-time query and discovery updates within the plurality of known P2P computing social networks and using P2P infrastructure for enabling shared program execution power/ability amongst a social network of devices within the same or in different computing social networks).
White and Heins are analogous arts because they are from the same field of endeavor with respect to social network gaming.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate P2P implementation of social network gaming as discussed in Heins with cross-social network gaming system as discussed in White by adding the functionality of Heins to the system/method of White in order to enable shared program execution amongst a social network of devices (Heins, ¶0002).
Jones discloses what White and Heins do not expressly disclose
Jones discloses:
enabling shared video content within the video content sharing network between the plurality of users of the digital social networks who are players of the online game played across the plurality of digital social networks simultaneously (Fig. 1, Fig. 43, ¶0198, ¶0339 – Jones teaches that the conferencing application can be accessed via social networking sites (i.e., spanning application) and the conferencing application allows for sharing of video between members). 
White, Heins and Jones are analogous arts because they are from the same field of endeavor with respect to social networking.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate video sharing within a social network spanning application as discussed in Jones with P2P implementation of social network gaming as discussed in Heins with cross-social network gaming system as discussed in White by adding the functionality of Jones to the system/method of White and Heins in order to allow users to collaborate and share information between one another (Jones, ¶0003).
Knapp discloses what White, Heins and Jones does not expressly disclose.
Knapp discloses:
using a secret sharing protocol according to which at least some of the state information or other state information is divided and recombined upon assent from at least some of the plurality of users (col. 3 ll. 44-52 – Knapp teaches secret splitting for dividing and recombining secrets)
White, Heins, Jones and Knapp are analogous arts because they are from the same field of endeavor with respect to social networking.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate secret sharing/splitting as discussed in Knapp with video sharing within a social network spanning application as discussed in Jones with P2P implementation of social network gaming as discussed in Heins with cross-social network gaming system as discussed in White by adding the functionality of Knappto the system/method of White, Heins and Jones in order to split up data and not allow unauthorized users to reconstruct but allows authorized users to reconstruct (Knapp, col. 3 ll. 44-52).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445